      Case 19-10312           Doc 30         Filed 04/20/20 Entered 04/20/20 15:48:15         Desc Main
                                               Document     Page 1 of 6
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


  IN RE:                                                       Case No.: 19-10312
                                                               Chapter: 13
            Michelle R Sloop                                   Hearing Date: 5/01/2020

                                                               Judge A. Benjamin Goldgar
                                                   Debtor(s)



                                                NOTICE OF MOTION

TO:    Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic
       notice through ECF
       Michelle R Sloop, Debtor(s), 38148 N Harper Rd, Beach Park, IL60087
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF
           PLEASE TAKE NOTICE that on 5/01/2020, at 9:30AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge A. Benjamin Goldgar, Bankruptcy Judge, in the
  courtroom usually occupied by him/her at the Park City Branch Court, Courtroom B, 301 Greenleaf
  Avenue, Park City, Illinois 60085-5725 or before any other Bankruptcy Judge who may be sitting in
  his/her place and stead, and shall then and there present this Motion of the undersigned, a copy of which
  is attached hereto and herewith served upon you, and shall pray for the entry of an Order in compliance
  therewith, at which time you may appear if you so desire.
           A party who objects to this motion and wants it called must file a Notice of Objection no
  later than two (2) business days before the presentment date. If a Notice of Objection is timely filed,
  the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
  may grant the motion without a hearing before the date of presentment.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on April 20, 2020 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on April 20, 2020.

                                                                      /s/ Joel P. Fonferko
                                                                        Attorney for Movant
  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-19-03875
  NOTE: This law firm is a debt collector.
  Case 19-10312             Doc 30         Filed 04/20/20 Entered 04/20/20 15:48:15      Desc Main
                                             Document     Page 2 of 6


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on April 20, 2020 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on April 20, 2020.
  Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
  through ECF
  Michelle R Sloop, Debtor(s), 38148 N Harper Rd, Beach Park, IL60087
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF




                                                                 /s/ Joel P. Fonferko
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-19-03875


NOTE: This law firm is a debt collector.
  Case 19-10312       Doc 30    Filed 04/20/20 Entered 04/20/20 15:48:15            Desc Main
                                  Document     Page 3 of 6


                     UNITED STATES BANKRUPTCY COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                 Case No.: 19-10312
                                       Chapter: 13
      Michelle R Sloop                 Hearing Date: 5/01/2020

                                                    Judge A. Benjamin Goldgar
                                       Debtor(s)


MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
     TO DISMISS THE CASE FOR FAILURE TO MAKE PLAN PAYMENTS


       NOW COMES Lakeview Loan Servicing, LLC, (hereinafter "Movant"), by and through
its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11 U.S.C.
§362(d) for an Order granting Movant relief from the automatic stay or alternatively, for entry of
an order dismissing the case pursuant to 11 U.S.C. §1307, and in support thereof states as
follows:
       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 38148 N. Harper Road, Beach Park, IL 60087;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 4/10/2019;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
  Case 19-10312        Doc 30   Filed 04/20/20 Entered 04/20/20 15:48:15                 Desc Main
                                  Document     Page 4 of 6




       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)    As of 04/08/2020, the Debtor(s) is/are past due for the 1/1/2020
                        payment, and all amounts coming due since that date. Any payments
                        received after this date may not be reflected in this default;


                  b)    As of 04/08/2020, the total post-petition default through and including
                        4/1/2020, is $4,978.48. Any payments received after this date may not
                        be reflected in this default. This amount includes post-petition attorney
                        fees in the amount of $1,831.00;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      That sufficient grounds exist to dismiss this proceeding under 11 U.S.C. §1307 as:


                   a) debtor’s failure to timely pay post-petition mortgage payments as required
                        under the plan and 11 U.S.C. §1322(b)(2) and (b)(5) constitutes an
                        unreasonable delay that is prejudicial to moving creditor and the case
                        should be dismissed under §1307(c)(1);


                   b) debtor’s failure to timely pay post-petition mortgage payments as required
                        under the plan and 11 U.S.C. §1322(b)(2) and (b)(5) constitutes “cause”
                        and the case should be dismissed under the general provisions of 11
                        U.S.C. §1307;


                   c) the default in post-petition mortgage payments constitutes a material
                        default under paragraph C of the Chapter 13 plan and case should be
                        dismissed under §1307(c)(6);
  Case 19-10312       Doc 30     Filed 04/20/20 Entered 04/20/20 15:48:15           Desc Main
                                   Document     Page 5 of 6




       9.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       10.     Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                  $150.00      for 2/27/20 Required Court Foreclosure Appearance
                  $450.00      for Proof of Claim
                  $200.00      for Plan Review
                  $850.00      for Preparation of Notice and Motion for Relief from the
                               Automatic Stay, and prosecution of same
                  $181.00      for Court filing fee


       11.     Lakeview Loan Servicing, LLC reserves the right to foreclose.


       WHEREFORE, Lakeview Loan Servicing, LLC prays this Court enter an Order
pursuant to 11 U.S.C. Section 362(d) modifying the automatic stay as to Movant, or
alternatively, for entry of an order dismissing the case pursuant to 11 U.S.C. §1307, allowing the
fees and costs described herein to be added to the indebtedness pursuant to the terms of the note
and mortgage, and for such other and further relief as this Court may deem just and proper.
  Case 19-10312             Doc 30         Filed 04/20/20 Entered 04/20/20 15:48:15        Desc Main
                                             Document     Page 6 of 6


         Dated this April 20, 2020.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.

                                                              By: /s/ Joel P. Fonferko

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              14-19-03875


NOTE: This law firm is a debt collector.
